Filed 3/14/22 Qiu v. Saint Francis Memorial Hospital CA1/2
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


 HAIQING QIU,
           Plaintiff and Appellant,
                                                                        A159716
 v.
 SAINT FRANCIS MEMORIAL                                                (San Francisco County
 HOSPITAL et al.,                                                       Super. Ct. No. CGC 19572886)
           Defendants and Respondents.


         Plaintiff Haiqing Qiu filed a lawsuit against defendants Dignity
Community Care (Dignity) doing business as Saint Francis Memorial
Hospital and the City and County of San Francisco (City). The lawsuit
related to the death of his mother, and Qiu alleged “a malpractice wrongful
death compensation case.” Qiu represented himself. He also informed the
trial court he does not understand English and he first wrote the complaint in
Chinese and then it was translated into English.
         The City filed a motion for judgment on the pleadings, and the trial
court granted the City’s motion without leave to amend on December 3, 2019.
Dignity moved for terminating sanctions based on discovery violations, and
the trial court granted Dignity’s motion and entered a judgment of dismissal
on December 19, 2019.




                                                               1
      Qiu filed a notice of appeal, in which he wrote he was appealing orders
dated “10-15-2019” and “12-19-2019.” This appears to refer to an order
granting Dignity’s motion to compel discovery, which was filed October 15,
2019, and the judgment of dismissal filed December 19, 2019. Qiu also
intends to appeal the order granting the judgment on the pleadings in favor
of the City, and the City has filed a respondent’s brief. Qiu has continued to
represent himself on appeal.
      On August 27, 2020, this court received a lengthy document from Qiu
titled “Supplementary Appeal Complaint in 124 Pages, Attachment” part of
which was in Chinese. After several months passed and Qiu submitted no
further documents to this court, we treated the “Supplemental Appeal
Complaint” as his opening brief, and, on April 23, 2021, issued a detailed
order stating that it did not comply with the California Rules of Court 1
concerning the contents and format of briefs. Among other things, the
document contained no citations to the record on appeal (rule 8.204(a)(1)(C)),
lacked pertinent or intelligible legal argument (rule 8.204(a)(1)(B); see also
Berger v. Godden (1985) 163 Cal.App.3d 1113, 1116-1120 (Berger)), and did
not include a certificate of interested entities or persons (rule 8.208). In
addition, the document did not identify the order or judgment appealed from
(rule 8.204(a)(2)) and did not include a certificate of word count (rule
8.204(c)(1)). We ordered that the “Supplemental Appeal Complaint” not be
filed and that it be returned to Qiu. It was further ordered that Qiu file a
brief in compliance with the California Rules of Court within 20 days.
      On June 2, 2021, this court received Qiu’s opening brief, which still did
not comply with the California Rules of Court concerning the contents and
form of briefs. The brief lacked citations to the record, lacked pertinent and


      1   Further rule references are to the California Rules of Court.

                                         2
intelligible legal argument, did not include a certificate of interested entities
or persons, did not identify the order or judgment appealed from, and did not
include a certificate of word count.
      On June 9, 2021, this court ordered the brief not be filed and that it be
returned to Qiu. Qiu was ordered to file a brief in compliance with the
California Rules of Court within 20 days. In our order, we explained that Qiu
was required to follow correct rules of procedure even though he was
representing himself. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246-
1247.) We also warned that failure to file a corrected brief within the
specified time could result in dismissal of the appeal.
      On September 23, 2021, we dismissed the appeal for (1) failure to file a
brief in conformity with the California Rules of Court after the initial brief
was returned for noncompliance with the rules and (2) failure to advance any
pertinent or intelligible legal argument.
      On October 20, 2021, Qiu submitted a “Petition by the appellant
against the dismissal of the appeal by the Court of Appeal.” Two days later,
we accepted the petition for filing. Construing Qiu’s petition as a motion to
reinstate his appeal, we granted the motion. Our order provided that Qiu
must file an opening brief in compliance with the California Rules of Court
within 15 days.
      On November 1, 2021, Qiu filed an “opening brief” that comprised over
700 pages of documents. The document appears to be a compendium of many
documents, some in English and some in Chinese; nothing in the 700 pages
appears to be a compliant appellate brief (with, for example, a table of
contents, table of authorities, and issues stated under separate headings as
required by rule 8.204(a)(1)(B) and (C), and legal argument). But the




                                        3
document was accepted for filing. Dignity and the City filed separate
respondent’s briefs, and Qiu did not file a reply.
      In an appeal, “[i]t is the appellant’s burden to demonstrate the
existence of reversible error.” (Del Real v. City of Riverside (2002) 95
Cal.App.4th 761, 766.) “The appellate court is not required to search the
record on its own seeking error.” (Id. at p. 768.) An appellant must “support
claims of error with meaningful argument and citation to authority.
[Citations.] When legal argument with citation to authority is not furnished
on a particular point, we may treat the point as forfeited and pass it without
consideration.” (Allen v. City of Sacramento (2015) 234 Cal.App.4th 41, 52.)
      “[F]ailure of an appellant in a civil action to articulate any pertinent or
intelligible legal argument in an opening brief may . . . be deemed an
abandonment of the appeal justifying dismissal.” (Berger, supra, 163
Cal.App.3d at p. 1119.)
      In this civil appeal, Qiu fails to identify any legal error in the trial
court’s orders or articulate any intelligible legal argument supported with
pertinent authority and citation to the record. For example, on page 258 of
his opening brief, Qiu writes that he “strongly opposes [the City’s] motion to
withdraw from the case,” but he does not challenge the legal grounds on
which the trial court granted judgment on the pleadings (which were Qiu’s
failure to comply with the Government Tort Claims Act, failure to allege
breach of a legal duty, and that mayors are not vicariously liable for injuries
caused by the act or omission of the public entity under Government Code
section 20.9.) On page 493, Qiu writes that he “strongly objects and disagrees
with” the court’s order of December 19, 2019, and “requests [the] Judge to
support the arguments and claims of the appellant.” But the Court of Appeal
“do[es] not serve as ‘backup appellate counsel,’ or make the parties’



                                         4
arguments for them.” (Inyo Citizens for Better Planning v. Inyo County Bd. of
Supervisors (2009) 180 Cal.App.4th 1, 14.)
      While we are sympathetic to Qiu’s circumstances of representing
himself, his status as a self-represented litigant does not exempt him from
the rules of appellate procedure or relieve his obligation to present intelligible
argument supported by the record and legal authority. (Nwosu v. Uba,
supra, 122 Cal.App.4th at pp. 1246–1247.)
      We dismiss the appeal because Qiu has failed to offer relevant legal
argument on any theory of error supported by evidence in the record. (See
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 8 [when an
appellant fails to “ ‘raise claims of reversible error or other defect’ ” with
“ ‘ “argument and authority on each point made,” ’ ” the appellate court may
deem the appeal abandoned and order dismissal; Berger, supra, 163
Cal.App.3d at p. 1120–1121 [dismissing appeal where appellant’s brief “failed
to make any arguments to support any theory of error”].)
                                 DISPOSITION
      The appeal is dismissed. The parties shall bear their own costs on
appeal.




                                         5
                                         _________________________
                                         Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Mayfield, J.*




A159716, Qiu v. St. Francis Memorial Hospital et al.




     * Judge of the Mendocino County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     6